UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7143


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DECARLOS ANTONIO WRIGHT, a/k/a Carlos Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:12-cr-00170-H-2; 5:13-cv-00342-H)


Submitted:   August 31, 2015             Decided:   September 10, 2015


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Decarlos Antonio Wright, Appellant Pro Se. Tobin Webb Lathan,
OFFICE OF THE UNITED STATES ATTORNEY, Rudy E. Renfer, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Decarlos       Antonio    Wright       seeks         to     appeal    the     district

court’s    order    adopting       the   recommendation            of     the    magistrate

judge and denying his 28 U.S.C. § 2255 (2012) motion and the

order denying his motion for reconsideration.                             We dismiss the

appeal.

     First, Wright did not timely appeal the district court’s

order denying his § 2255 motion.                    When the United States or its

officer or agency is a party, the notice of appeal must be filed

no more than 60 days after the entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                         Bowles v. Russell, 551
U.S. 205, 214 (2007).

     The district court’s order denying Wright’s § 2255 motion

was entered on the docket on April 7, 2014.                        Because Wright did

not file his motion for reconsideration within 28 days of that

order, his motion did not toll the 60-day appeal period.                                   See

Fed. R. App. P. 4(a)(4)(A); Fed. R. Civ. P. 59(e).                               Therefore,

because    Wright    failed    to    file       a    timely      notice    of     appeal    or

obtain    an    extension     or    reopening        of    the    appeal        period,    his

notice of appeal, filed on July 28, 2014, was untimely as to the

                                            2
order denying his § 2255 motion, and we dismiss the appeal of

the § 2255 order for lack of jurisdiction.

     Wright’s appeal is timely as to the district court’s order

denying his motion for reconsideration.              However, on appeal, we

confine   our   review   to    the    issues    raised   in   the    appellant’s

brief.    See 4th Cir. R. 34(b).            Wright’s informal brief does not

challenge    the   basis      for     the     district   court’s      denial    of

reconsideration.     Because Wright has forfeited appellate review

of the court’s order, he fails to demonstrate that the district

court’s denial of reconsideration is debatable.                     We therefore

deny a certificate of appealability and dismiss the appeal of

the order denying reconsideration.

     Accordingly, we deny leave to proceed in forma pauperis and

dismiss   the   appeal   of    both    orders.      We   dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       DISMISSED




                                        3